FULMER, Chief Judge.
Matthew Crundwell challenges the sentences imposed in two lower court cases. In case number 03-23007, Crundwell was charged with a robbery that occurred on December 29, 2003, and in case number 04-0210, Crundwell was charged with a robbery that occurred on December 31, 2003. The State filed a notice and an amended notice to enhance Crundwell’s sentences by the habitual felony offender statute, the habitual violent felony offender statute, the prison releasee reoffender statute, and the three-time convicted felon statute.
Crundwell entered an open plea to the trial court in both cases and was sentenced on each case to twenty-five years in prison, followed by two years’ community control, and three years’ probation, with the sentences to run concurrent. The trial court found that Crundwell satisfied the criteria for all four statutory enhancements. On each case, the court sentenced Crundwell as a habitual felony offender and imposed a ten-year minimum mandatory as a habitual violent felony offender, a fifteen-year minimum mandatory as a prison releasee reoffender, and a fifteen-year minimum mandatory as a three-time violent offender.
Crundwell filed a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2) challenging the enhancements. The trial court granted the motion in part and resentenced him to the same period of incarceration, followed by community control and probation, as a habitual violent felony offender with a ten-year mandatory term and as a prison releasee reoffender with a fifteen-year mandatory term.
Pursuant to Grant v. State, 770 So.2d 655 (Fla.2000), and Lewis v. State, 789 So.2d 974 (Fla.2001), the trial court erred in imposing the concurrent habitual violent felony offender sentence with the prison releasee reoffender sentence in each case. The State concedes error. We, therefore, reverse and remand for the trial court to vacate the habitual violent felony offender sentences.
Reversed and remanded.
LaROSE, J., and BAIRD, W. DOUGLAS, Associate-Judge, Concur.